April 8, 2015
4/15/2015                                                                  Envelope Details


  Print this page

  Case # PD­0261­15
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   04/08/2015 04:42:04 PM
   Case Number                                  PD­0261­15
   Case Description
   Assigned to Judge
   Attorney                                     Richard Manske
   Firm Name                                    Manske & Manske PLLC
   Filed By                                     Mary Jo Beery
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Manske & Manske PLLC
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                                                                EFileAndServe
   Filing Code                                                                Petition for Discretionary Review
   Filing Description                                                         Defendant's Petition for Discretionary Review
   Reference Number
   Comments
   Status                                                                     Rejected
   Fees
   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=b850fd87­b706­45de­9038­2e73ca2d375e                        1/2
4/15/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification of
             04/15/2015
                        compliance with T.R.A.P. 9.4(i)(3). The petition for discretionary review does not
   Other     12:46:56
                        contain the identity of Judge, Parties and Counsel [Rule 68.4(a)]. You have ten
             PM
                        days to tender a corrected petition for discretionary review.
   Documents
   Lead Document                  petition for discretionary review.pdf                      [Original]


   eService Details
                                                                                                                      Date/Time
   Name/Email                                        Firm                    Service Type           Status   Served
                                                                                                                      Opened
   Ross Kurtz                      District                                                                           04/08/2015
                                                                             EServe                 Sent     Yes
   ztrukssor@gmail.com             Attorney                                                                           04:49:11 PM
                                   Assistant
   Nathaniel Wood                                                                                                     04/09/2015
                                   District                                  EServe                 Sent     Yes
   nathaniel.wood@co.wharton.tx.us                                                                                    08:44:41 AM
                                   Attorney




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=b850fd87­b706­45de­9038­2e73ca2d375e                              2/2